UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-2049


MICHELLE PARHAM,

                Plaintiff - Appellant,

          v.

MID ATLANTIC BAKING COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cv-00185-WDQ)


Submitted:   December 16, 2011            Decided:   December 21, 2011


Before SHEDD, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michelle Parham, Appellant Pro Se. John Constantine Themelis,
LAW OFFICE OF JOHN C. THEMELIS, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michelle     Parham   appeals   the   district   court’s     order

dismissing her complaint of discrimination under the Americans

with Disabilities Act, 42 U.S.C.A. § 12101-12213 (West 2005 &

Supp. 2011).      We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      Parham v. Mid Atlantic Baking Co., No. 1:11-cv-

00185-WDQ   (D.    Md.   Sept.    26,   2011).    We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                        2